                                                               Case 2:20-cv-04423-AB-SK Document 47 Filed 08/28/20 Page 1 of 2 Page ID #:1032




                                                                1   GERAGOS & GERAGOS
                                                                           A PROFESSIONAL CORPORATION
                                                                2                   LAWYERS
                                                                             HISTORIC 10E
                                                                           644 South Figueroa Street
                                                                3      Los Angeles, California 90017-3411
                                                                            Telephone (213) 625-3900
                                                                4           Facsimile (213) 232-3255
                                                                             Geragos@Geragos.com

                                                                5   MARK J. GERAGOS                     (SBN 108325)
                                                                    BEN J. MEISELAS                     (SBN 277412)
                                                                6   MATTHEW M. HOESLY                   (SBN 289593)

                                                                7   DHILLON LAW GROUP INC.
                                                                    177 Post Street, Suite 700
                                                                8   San Francisco, California 94108
                                                                    Telephone: (415) 433-1700
                                                                9   Facsimile: (415) 520-6593
                                                                    HARMEET K DHILLON              (SBN: 207873)
                                                               10   harmeet@dhillonlaw.com
                                                                    NITOJ P. SINGH                 (SBN: 265005)
                                                               11   nsingh@dhillonlaw.com
                                                                    Attorneys for Plaintiff,
GERAGOS & GERAGOS, APC.
                          Los Angeles, California 90017-3411




                                                               12   10E, LLC
                               644 South Figueroa Street




                                                               13
                                                                                             UNITED STATES DISTRICT COURT
                                                               14
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                               15
                                                               16   MARK’S ENGINE COMPANY No. 28                 Case No.: 2:20-cv-04423-AB-SK
                                                               17   RESTAURANT, LLC, a limited liability
                                                                    company,                                     NOTICE OF SUPPLEMENTAL
                                                               18                                                AUTHORITY IN SUPPORT OF
                                                                                           Plaintiff,            PLAINTIFF’S OPPOSITION TO
                                                               19
                                                                                                                 DEFENDANT’S MOTION TO
                                                               20                                                DISMISS PLAINTIFF’S FIRST
                                                                                           vs.                   AMENDED COMPLAINT
                                                               21
                                                               22   THE TRAVELER’S INDEMNITY                    Hearing:
                                                               23   COMPANY OF CONNECTICUT, a                   Date:    September 4, 2020
                                                                    coproation; ERIC GARCETTI, an               Time:    10:00 a.m.
                                                               24   individual; and DOES 1 to 25, inclusive,    Place:   Courtroom 7B,
                                                               25                                                        First Street Courthouse
                                                                                          Defendants.                    350 W. First Street
                                                               26                                                        Los Angeles, CA 90012
                                                               27                                                Judge:  Andre Birotte, Jr.

                                                               28
                                                        Case 2:20-cv-04423-AB-SK Document 47 Filed 08/28/20 Page 2 of 2 Page ID #:1033




                                                         1
                                                         2          Plaintiff Mark’s Engine Company No. 28 (“Engine Co.”) submits this notice of
                                                         3   supplemental authority to advise the Court of the August 12, 2020 decision of the United
                                                         4   States District Court for the Western District of Missouri in K.C. Hopps, LTD., v. The
                                                         5   Cincinnati Ins. Co., Civil Case No. 20-cv-00437-SRB, (W.D. Mo. Aug. 12, 2020), a copy of
                                                         6   which is attached as Exhibit A hereto. The decision in K.C. Hopps, LTD., which involves a
                                                         7   claim under a property insurance policy for COVID-19 related business income loss,
                                                         8   provides further support for the arguments made in Engine Co.’s Opposition to Defendant’s
                                                         9   Motion to Dismiss Plaintiff’s First Amended Complaint, see ECF Doc. No. 34 at 5-13
                                                        10   (arguing that a substantial prohibition of access to the subject property triggers civil authority
                                                        11   coverage and that “direct physical loss” is not limited to physical alteration to property.) The
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   in K.C. Hopps, LTD. Decision is based on substantially the same reasons as in the Court’s
                      644 South Figueroa Street




                                                        13   August 12, 2020 decision in Studio 417, Inc., et al. v. The Cincinnati Insurance Company,
                                                        14   Case No. 20-cv-03127 SRB, involving the same Defendant, similar insurance provisions, and
                        HISTORIC 10E




                                                        15   similar factual allegations. The Studio 417 decision is attached as Exhibit B.
                                                        16
                                                        17                                                     GERAGOS & GERAGOS, APC
                                                        18   DATED: August 27, 2020                            DHILLON LAW GROUP INC.

                                                        19
                                                        20                                                     By:    /s/ Mark J. Geragos                       .
                                                                                                                     MARK J. GERAGOS
                                                        21                                                           BEN J. MEISELAS
                                                        22                                                           MATTHEW M. HOESLY
                                                                                                                     HARMEET K DHILLON
                                                        23                                                           NITOJ P. SINGH
                                                        24                                                           Attorneys for Plaintiff, MARK’S
                                                                                                                     ENGINE CO. No. 28, LLC
                                                        25
                                                        26
                                                        27
                                                        28                                                 - ii -
